IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


ANTHONY RAY THOMPSON,                        : No. 30 WM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
COURT OF COMMON PLEAS OF                     :
FOREST COUNTY COURTHOUSE, AND                :
SHERIFF'S OFFICE, FOR FOREST                 :
COUNTY OF TIONESTA, PA,                      :
                                             :
                    Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 25th day of July, 2019, the Application for Leave to File Original

Process is GRANTED.        The Petition for Writ of Mandamus, Motion Contesting

Respondent’s Refusal to File an Answer, and “Petitioner’s Contestation[s]” are DENIED.